Title: From George Washington to Brigadier General William Woodford, 13 January 1780
From: Washington, George
To: Woodford, William


          
            Dr Sir
            Head qrs Morris Town January the 13. 1780
          
          I received Your Letter of the 6th with the proceedings of the Court Martial in the case of Thomas Warren. From the frequency of sentences affecting life, and the Many executions that have been in consequence, I wish the Court Martial, altho the conduct of the prisoner was certainly criminal, had given a sentence less severe; and for the same reasons that the proceedings had not been sent me. I return them with a Copy of an Article of War of the 14th of April 1777—by which you will perceive that you have power to order the sentence to be executed—or to suspend it till the pleasure of Congress can be known on your submitting the proceedings to them. You will use your discretion in the matter—If it is the first Great Offence, it might be best perhaps for him to be pardoned. Your natural disposition to humanity especially in so interesting a point, if you think the execution of the prisoner can be dispensed with, will lead You to mention I am certain, whatever was favourable in his past character. I am &c.
          
            G.W.
          
        